Name: Council Regulation (EEC) No 3534/82 of 23 December 1982 suspending certain provisions of Regulation (EEC) No 2915/79 as regards the application of a reduced levy to certain types of cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /4 Official Journal of the European Communities 30 . 12. 82 COUNCIL REGULATION (EEC) No 3534/82 of 23 December 1982 suspending certain provisions of Regulation (EEC) No 2915/79 as regards the application of a reduced levy to certain types of cheese THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas the application of the provisions of this arrangement is meeting with difficulties which prevent Norway from implementing its commitments under these provisions as from 1 January 1983 ; whereas, for this reason, it is necessary provisionally to suspend application of the measures implementing the said arrangement in the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies for milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 3042/82 (4), lays down certain conditions for entry into the Community of certain types of cheese falling within heading No 04.04 of the Common Customs Tariff ; Whereas Norway and the European Economic Community have negotiated a temporary arrangement for a concerted discipline in their trade in cheese ; Application of Article 1 1 (2) of Regulation (EEC) No 2915/79 is suspended for the product indicated at point (r) of Annex II to that Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982. For the Council The President O. MÃLLER (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 2 OJ No L 140, 20 . 5 . 1982, p . 1 . O OJ No L 329 , 24 . 12 . 1979 , p . 1 . b) OJ No L 322, 18 . 11 . 1982, p . 1 .